Title: To George Washington from Robert Stewart, 5 December 1755
From: Stewart, Robert
To: Washington, George



Sir
Winchester 5th Decem. 1755

I sent to the Fort for a Return of the Troop, and was informd that it was included in the General Return, which was regularly Transmitted You; however if you choose to have a seperate Return of the Troop including the small Detachmt at the Grass Guard, You’ll Please singifie it by Mr Boyd’s return hither, and I shall be particularly carefull in having it done exactly to your Orders.
As Colo. Stephens has been here ever since my arrival, and has no doubt fully advis’d you of the occurrences in these Quarters I will not Trouble you with a Detail of them.
The Backwardness of the Populace, and a prevalent Spirit of opposition, to the Service in some of whom better might be expected, has render’d my utmost Efforts to compleat the Troop in a great measure ineffectual; with all my Industry, and all the address & vigilence Hughs is master off, have only been able to procure five Recruits in near two weeks; this has determin’d me

(with consent & advice of the Lieut. Colo.) to send Hughs with a Drum into the Back Counties of Penselvania & Mariland with Letters to some Gentn with whose assistance I make no doubt of his meeting with Success.
I expect Sr William Bickly here in ten Days, with some Recruts for me; I hope by the time limited for Hughs’s return (vizt a month from this Date) is elaps’d, I shall be compleated at least to my Establishment; notwithstanding the Troop’s suffering so much by Desertion, and should be vastly glad timious Orders were given for our Arms & Accutremts as having them sometime before taking the Feild, would greatly facilitate the Training of the Men & Horses, which you know is absolutely essential to their being Serviceable. I am with Respect Your Mo. Obt hble Servt

Robert Stewart

